Citation Nr: 1735179	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral amblyopia.

2.  Entitlement to service connection for bilateral glaucoma.

3.  Entitlement to service connection for legal blindness of the left eye.

4.  Entitlement to service connection for residuals of a shell casing burn of the right eye.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May 2002 to November 2002 followed by subsequent periods of inactive duty for training (INACDUTRA) until January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is associated with the Veteran's claims file. 

In October 2014 and May 2016, the Board remanded the Veteran's claim for further development.  The case has now returned for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the October 2014 remand, the Board found that the January 2010 VA examination was inadequate because the examiner failed to address whether the Veteran's left eye disability preexisted his period of ACDUTRA, and, if so, whether it was worsened by such.  Furthermore, the examiner did not indicate whether the Veteran's reported injury during ACDUTRA, when a shell casing hit his right eye, resulted in his current right eye condition, as a residual.  As such, the Board remanded the Veteran's claim for a new examination.  The Board instructed the examiner to discuss the nature, etiology, and severity of all bilateral eye disabilities, including advanced stage glaucoma with optic atrophy, significant visual field loss bilaterally, and refractive amblyopia due to anisometropia of the left eye.  The examiner was instructed to address whether the Veteran's current right eye disability had its onset during his period of ACDUTRA, including his in-service shell casing injury to his right eye.  The examiner was also instructed to address whether any left eye disability preexisted his period of ACDUTRA and, if so, whether such was aggravated by ACDUTRA.  If the examiner determined that a particular disability did not preexist his period of ACDUTRA, the examiner was instructed to opine as to whether any current left eye disability was caused by or related to an injury or disease during his period of ACDUTRA, or whether such was caused by an injury during his period of INACDUTRA.

The Veteran underwent a new examination in November 2014.  The Veteran was diagnosed with glaucoma and blind right eye, although subsequently the examiner noted that the Veteran had visual acuity in the right eye, and no visual acuity in the left.  With regard to the Veteran's medical history, the examiner noted a history of glaucoma since 2005 that was not identified during his induction examination in 2002.  The examiner noted a history of bilateral peripheral iridectomies.  Goldmann applanation testing revealed a pressure of 11 in both eyes.  The examiner also noted optic atrophy, bilaterally.  The Veteran's glaucoma was characterized as open-angle glaucoma that required the use of continuous medication, and the examiner attributed the Veteran's decreased visual acuity to his glaucoma.  In conclusion, the examiner noted that the Veteran's poor vision in his right eye on induction was due to amblyopia, which further decreased due to glaucoma.  The examination noted that a further examination, the Goldmann Visual Fields test, was to be scheduled, and that his final remarks would be made after testing was conducted.

Review of the record shows that follow-up testing was initially scheduled for January 2015.  The Veteran failed to attend, and the RO tried, unsuccessfully, to reschedule the testing.

In the May 2016 remand, the Board found that the November 2014 VA examination was insufficient because, while the Veteran failed to attend his follow-up testing, the examiner, nevertheless, failed to address a number of questions posed by the Board.  First, the examiner failed to address the Veteran's in-service injury to his right eye after being struck by a shell casing during his period his period of ACDUTRA and the effect, if any, that the injury had on his current right eye disability.  Second, although the examiner stated that the Veteran's poor vision in his right eye was further decreased as a result of glaucoma, the examiner failed to address whether glaucoma was related to the Veteran's period of ACDUTRA.  Finally, although the examiner noted that poor vision due to amblyopia in the right eye was noted during the Veteran's entrance into ACDUTRA, the examiner failed to address whether any left eye disability preexisted his period of ACDUTRA, or whether a left eye disability was otherwise related to his period of ACDUTRA or his period of INACDUTRA. 

Review of the record shows that the Veteran failed to report for a new examination.  However, the record does not contain evidence of what date the examination was to occur.  The RO mailed a no show letter dated May 18, 2016, to the Veteran's address of record.  Another notation in the claims files indicates that the examination was cancelled on June 1, 2016, due to his failure to report.  The Board notes that the record does not contain a notification letter notifying the Veteran of the date and time of his VA examination or evidence that the Veteran was notified of the examination in another manner.  Under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Based upon the fact that the Board decision and the first documentation that the Veteran failed to report for the scheduled examination occurred within 7 calendar days, as well as lack of evidence to indicate the Veteran was properly notified of the examination, the Board finds that another examination is warranted and that the Veteran should be given another opportunity to appear. 


Additionally, while the Veteran failed to show for the examination, the RO, nevertheless, failed to have an examiner address the questions posed by the Board in its October 2014 and May 2016 remand directives.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).  

By this remand, the Veteran is reminded that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, recon. denied, 1 Vet. App. 406 (1991) (per curiam).  If he is to have a reasonable opportunity to prevail on his claim, he must report to any scheduled examination or testing.  Otherwise, his claim may be denied.  38 C.F.R. § 3.655.

On remand, the AOJ should obtain any pertinent VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2. After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his bilateral eye disabilities, by an appropriate physician, at a VA medical facility.  Documentation notifying the Veteran of the appointment date and time must be associated with the claims file.  All indicated tests and studies should be conducted. The claims file, including a copy of this Remand, must be provided to and reviewed by the examiner. 

The examiner must identify the nature and severity of each disability of the right and left eye to include advanced stage glaucoma with optic atrophy, significant visual field loss bilaterally, and refractive amblyopia due to anisometropia of the left eye. 

The examiner must offer opinions as to each of the following questions: 

(A) Whether it is at least as likely as not (a 50 percent probability or greater) that each identified current right eye disability had its onset during the Veteran's military service, to include his period of ACDUTRA from May 2002 to November 2002.  The examiner must specifically address whether any current right eye disability is at least as likely as not the result of a shell casing injury which occurred during basic training. 

(B) Whether any left eye disability preexisted entrance into ACDUTRA in May 2002.  If so, the examiner should opine as to whether such worsened during ACDUTRA or was caused by ACDUTRA. 

(For the benefit of the examiner, the Board notes that those who serve on any period of ACDUTRA are not presumed to be in sound condition at entrance into such period of ACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).) 

If a left eye disability did not preexist service, the examiner should opine as to whether each identified left eye disability is at least as likely as not (a 50 percent or greater probability) caused by or related to an injury or disease during his period of ACDUTRA or an injury during his subsequent period of INACDUTRA. 

In rendering each requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence, as well as lay assertions. 

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

If the Veteran fails to report for his scheduled examination, please document the failure to show in the claims file.  

3. If, and only if, the Veteran fails to report for his scheduled examination, the Veteran's claims folder should be presented to the VA examiner who conducted the VA examination of November 2014.  If the examiner who completed the November 2014 VA examination report is not available, another physician with appropriate expertise may furnish the necessary review and opinion.

The examiner should review the evidence added to the claims folder since the November 2014 examination and provide an opinion as to the following:

(A) Whether it is at least as likely as not (a 50 percent probability or greater) that each identified current right eye disability had its onset during the Veteran's military service, to include his period of ACDUTRA from May 2002 to November 2002.  The examiner must specifically address whether any current right eye disability is at least as likely as not the result of a shell casing injury which occurred during basic training. 

(B) Whether any left eye disability preexisted entrance into ACDUTRA in May 2002.  If so, the examiner should opine as to whether such worsened during ACDUTRA or was caused by ACDUTRA. 

(For the benefit of the examiner, the Board notes that those who serve on any period of ACDUTRA are not presumed to be in sound condition at entrance into such period of ACDUTRA. See Smith 24 Vet. App. at 47.)

If a left eye disability did not preexist service, the examiner should opine as to whether each identified left eye disability is at least as likely as not (a 50 percent or greater probability) caused by or related to an injury or disease during his period of ACDUTRA or an injury during his subsequent period of INACDUTRA. 

In rendering each requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence, as well as lay assertions. 

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

4. After the above development is completed, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




